61 N.Y.2d 804 (1984)
Luz M. Rodriguez, Individually and as Mother and Natural Guardian of Alberto Miranda, an Infant, Respondent,
v.
George P. Baker et al., Respondents, and Poirer & McLane Corporation and Raymond DiMenna Corporation, a Joint Venture, Appellants.
Court of Appeals of the State of New York.
Argued January 10, 1984.
Decided February 16, 1984.
Patrick A. Lyons and Steven B. Prystowsky for appellants.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Pamela Seider Dolgow and Ronald E. Sternberg of counsel), for City of New York, respondent.
Robert M. Ginsberg for plaintiff-respondent.
Thomas V. McMahon for George Baker and others, respondents, precluded.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and KAYE. Taking no part: Judge SIMONS.
Order affirmed, with costs, for reasons stated in the opinion by Justice ARNOLD L. FEIN at the Appellate Division (91 AD2d 143).